Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 11, and 20 have been amended in the response filed 11/29/2021.
Claims 2-10, 12-19, and 21-28 remain in a previous presentation.
Claims 1-28 are currently pending and considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 29, 2021 has been entered.

Response to Arguments
Applicant’s arguments and amendments filed on 11/29/2021, with respect to the 35 USC § 112(b) rejection have been considered and are persuasive. 

Applicant’s arguments and amendments filed on 11/29/2021, with respect to the 35 USC § 103 rejection of claims 1-28, have been considered but are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new limitations have been rejected over Perry in view of Terry in further view of Grinstead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0185930 to Perry (“Perry”) in view of U.S. Patent Publication No. 2018/0247711 to Terry (“Terry”) in further view of U.S. Patent Publication No. 2019/0167829 to Grinstead (“Grinstead”)
Regarding claim 1, Perry discloses: 
A computer-implemented method of managing hospital operating room turnover ([0007]: managing hospital rooms after patient discharge), the method comprising:
receiving, at a server including a memory ([0007]: server including a storage medium), a request from a first device configured to be operated by a first individual ([0026]: task requests from a device, such as a computer terminal), the request associated with a task ([0026]: requests include tasks, such as cleaning), the request including a type of staff ([0064]: scheduled work assignments can include “the capabilities of the employees and/or the assigned duties and tasks”, which includes both type of staff and the task);
communicating, from the server, the request associated with the task to a second device configured to be operated by a second individual ([0028]: task assignments are sent to user device of an individual, and network server 160 may record details of task and update data stored in a database, see para. 0082), 
receiving, at the second device, input associated with a first acceptance of the request at a first acceptance time by the second individual ([0078]: network server if a user has acknowledged and accepted the task, see fig. 7 step 708);
recording the first acceptance time in the memory ([0082]: the network server 160 records the type of task, date, time, duration of task, and other details of the task);
communicating, from the server to the second device, a signal that the received first acceptance has been approved ([0079]: network server transmits an indication, indicating the acknowledged status of the task); 
determining if a second acceptance, from a third device configured to be operated by a third individual, of the task was received ([0080]: determine whether the user has indicated that the task is completed, requiring an action by user to update network server, construed as an acceptance, and the acceptance can come from any number of users, including a second or third user) at a time prior to the first acceptance (Fig. 7: step 712 occurs after step 708, meaning the system determines that the second acceptance was after (and not at a time prior) to the first acceptance);
recording the task start time in the memory ([0082]: network server records details of task including date, time, duration of task, and/or any other details of the performance of the task); 
determining, at the server, if the first acceptance or the second acceptance is on time ([0078]: if no indication of acceptance is received after about 5 minutes, the network server sends a reminder), 
transmitting, from the second device, a signal indicating that the task is complete ([0080]: when a user indicates that a task is complete, the system proceeds to step 714); 
recording, at the server, completion of the task based on the signal indicating that the task is complete ([0082]: recording details of task and updating data stored in a database); and
transmitting, from the server, a signal to the first device to indicate availability of the operating room ([0074]: detect bed occupancy by real-time data received from a weight sensor in a bed). 
The method of Perry discloses managing hospital resources, including available rooms (Perry, [0074]). However, Perry does not explicitly recite, but Terry teaches that it is old and well known in the art of healthcare to include a request associated with a task includes a start due time ([0057]: a predetermined established time required to process that tray at the hospital) and an acceptance due time ([0057]: an acceptance due time, such as 36 hours before surgery). 
Terry further teaches: determining if the first acceptance is on time based on comparing the acceptance time with the acceptance due time to determine if acceptance time is earlier than or equal to the acceptance due time ([0057]: compare the identified time to a predetermined established time required to process that tray at the hospital); 
in a case where the second acceptance of the task was not received, communicating, from the second device to the server, a signal indicating that the task has started ([0057]:  an alert indicating that a tray was delivered) and a task start time ([0057]:  the alert indicates that the tray was delivered 20 hours before surgery); 
the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time ([0057]: compare the identified time to a predetermined established time required to process that tray at the hospital).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include the above steps of comparing acceptance and start times, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.
Perry discloses using RFID badges and tracking cleaning information (Perry, [0055]). However, Perry does not explicitly recite, but Grinstead teaches that it is old and well known in the art of healthcare to include automatically unlocking an electronic lock of a door of an operating room, (Grinstead, [0064]: room controller 172 unlocks a door) based on the first acceptance; (Grinstead, [0064]: the processor 237 allows the controller 172 to unlock the door after determining the concentration of H2O2 is safe, which is an acceptance of the safety threshold)
automatically locking the electronic lock of the door of the operating room, (Grinstead, [0063]: a room controller 172, actuates an automated electronic door lock 173 to lock the door 171) based on an end of a “dry time”, (Grinstead, [0072]: the room is safe to reoccupy after a designated time period) wherein the “dry time” includes a predefined period of time where the operating room is cleaned by chemicals; (Grinstead, [0042]: chemicals are used to disinfect for a period of time)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the lock and unlock features, as taught by Grinstead, because these features of Grinstead improve safety and hygiene in a surgical facility by ensuring cleaning has taken place before a room is reoccupied. (Grinstead, 0057 and 0072).

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above. 
Terry teaches that it is old and well known in the art of healthcare to include in a case where it is determined that the task is not started on time (Terry, [0057]: tray is delivered only 20 hours prior to surgery when on-time is 36 hours prior), communicating a late warning to at least one of the first device and the second device, and recording in the memory that the task is started late (Terry, [0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include in a case where it is determined that the task is not started on time, communicating a late warning to at least one of the first device and the second device, and recording in the memory that the task is started late, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.

Regarding claim 3, the combination of discloses each of the limitations of claim 1 as discussed above. 
Terry teaches that it is old and well known in the art of healthcare to include wherein if it is determined that the task is not accepted on time, communicating to at least the second device a late warning (Terry, para. [0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include in a case wherein if it is determined that the task is not accepted on time, communicating to at least the second device a late warning, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above. 
Terry teaches that it is old and well known in the art of healthcare to include calculating on time performance (Terry, [0057]: on-time is 36 hours prior) and reporting to a display the on time performance (Terry, [0087]: displaying on a focus screen that a tray is still on time and needs to be processed in five minutes).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include in a case calculating on time performance and reporting to a display the on time performance, as taught by Terry, because Terry deals with managing hospital resources, such as surgical equipment to improve hospital scheduling.

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
calculating room performance and reporting to a display the room performance (Perry, [0059]: measuring process performance and displaying the performance data on a GUI).

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
calculating individual performance and reporting to a display the individual performance (Perry, [0059]: performance can be on a per employee basis).

Regarding claim 7, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
calculating a time to complete the task and reporting to a display the time to complete the task (Perry, [0049]: calculating expected completion times for different tasks, which can be displayed on a GUI [0068]).

Regarding claim 8, the combination of discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the type of staff includes at least one of housekeeping, maintenance personnel, nursing, nursing assistants, anesthesiologist, or surgeon (Perry, [0026]: staff include physicians and nurses).

Regarding claim 9, the combination of discloses each of the limitations of claim 1 as discussed above. 
Terry teaches that it is old and well known in the art of healthcare to include predicting based on a neural network whether a turnover will be late (Terry, [0057]: tray is delivered only 20 hours prior to surgery when on-time is 36 hours prior); and providing a notification of the prediction (Terry, [0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include in a case where predicting based on a neural network whether a turnover will be late; and providing a notification of the prediction, as taught 

Regarding claim 10, the combination of discloses each of the limitations of claim 1 as discussed above, and further discloses:
providing an indication of the geo-location of the individual staff (Perry, [0023]: track a location of a tagged item or person).

Regarding claim 11, Perry discloses:
A non-transitory computer-readable storage medium which stores a program causing a computer to execute a computer-implemented method of managing hospital operating room turnover ([0007]: managing hospital rooms after patient discharge, the computer-implemented method comprising:
receiving, at a server including a memory ([0007]: server including a storage medium), a request from a first device configured to be operated by a first individual ([0026]: task requests from a device, such as a computer terminal), the request associated with a task ([0026]: requests include tasks, such as cleaning), the request including a type of staff ([0064]: scheduled work assignments can include “the capabilities of the employees and/or the assigned duties and tasks”, which includes both type of staff and the task);
communicating, from the server, the request associated with the task to a second device configured to be operated by a second individual ([0028]: task assignments are sent to user device of an individual), 
receiving, at the second device, input associated with a first acceptance of the request at a first acceptance time by the second individual ([0078]: network server if a user has acknowledged and accepted the task);
recording the first acceptance time in the memory ([0082]: the network server 160 records the type of task, date, time, duration of task, and other details of the task);
communicating, from the server to the second device, a signal that the received first acceptance has been approved ([0079]: network server transmits an indication, indicating the acknowledged status of the task); 
determining if a second acceptance, from a third device configured to be operated by a third individual, of the task was received ([0080]: determine whether the user has indicated that the task is completed, requiring an action by user to update network server, construed as an acceptance, and the acceptance can come from any number of users, including a second or third user) at a time prior to the first acceptance (Fig. 7: step 712 occurs after step 708, meaning the system determines that the second acceptance was after (and not at a time prior) to the first acceptance);
recording the task start time in the memory ([0082]: network server records details of task including date, time, duration of task, and/or any other details of the performance of the task); 
determining, at the server, if the first acceptance or the second acceptance is on time ([0078]: if no indication of acceptance is received after about 5 minutes, network server sends a reminder), 
transmitting, from the second device, a signal indicating that the task is complete ([0080]: when a user indicates that a task is complete, the system proceeds to step 714); 
recording, at the server, completion of the task based on the signal indicating that the task is complete ([0082]: recording details of task and updating data stored in a database); and
transmitting, from the server, a signal to the first device to indicate availability of the operating room ([0074]: detect bed occupancy by real-time data received from a weight sensor in a bed). 
 
Terry teaches that it is old and well known in the art of healthcare to include a request associated with a task includes a start due time ([0057]: a predetermined established time required to process that tray at the hospital) and an acceptance due time ([0057]: an acceptance due time, such as 36 hours before surgery). 
Perry does not teach, but Terry further teaches: determining if the first acceptance is on time based on comparing an acceptance time with the acceptance due time to determine if acceptance time is earlier than or equal to the acceptance due time ([0057]: compare the identified time to a predetermined established time required to process that tray at the hospital); 
in a case where the second acceptance of the task was not received, communicating, from the second device to the server, a signal indicating that the task has started ([0057]:  an alert indicating that a tray was delivered) and a task start time ([0057]:  the alert indicates that the tray was delivered 20 hours before surgery); 
the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time ([0057]: compare the identified time to a predetermined established time required to process that tray at the hospital).

Perry discloses using RFID badges and tracking cleaning information (Perry, [0055]). However, Perry does not explicitly recite, but Grinstead teaches that it is old and well known in the art of healthcare to include automatically unlocking an electronic lock of a door of an operating room, (Grinstead, [0064]: room controller 172 unlocks a door) based on the first acceptance; (Grinstead, [0064]: the processor 237 allows the controller 172 to unlock the door after determining the concentration of H2O2 is safe, which is an acceptance of the safety threshold)
automatically locking the electronic lock of the door of the operating room, (Grinstead, [0063]: a room controller 172, actuates an automated electronic door lock 173 to lock the door 171) based on an end of a “dry time”, (Grinstead, [0072]: the room is safe to reoccupy after a designated time period) wherein the “dry time” includes a predefined period of time where the operating room is cleaned by chemicals; (Grinstead, [0042]: chemicals are used to disinfect for a period of time)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the lock and unlock features, as taught by 

Regarding claim 12, the combination discloses each of the limitations of claim 11 as discussed above. 
Terry teaches that it is old and well known in the art of healthcare to include in a case where it is determined that the task is not started on time (Terry, [0057]: tray is delivered only 20 hours prior to surgery when on-time is 36 hours prior), communicating a late warning to at least one of the first device and the second device, and recording in the memory that the task is started late (Terry, [0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include in a case where it is determined that the task is not started on time, communicating a late warning to at least one of the first device and the second device, and recording in the memory that the task is started late, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.

Regarding claim 13, the combination discloses each of the limitations of claim 11 as discussed above. 
Terry teaches that it is old and well known in the art of healthcare to include in a case where it is determined that the task is not accepted on time, communicating to at least the second device a late warning (Terry, para. [0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include in a case wherein if it is determined that the task is 

Regarding claim 14, the combination discloses each of the limitations of claim 11, as discussed above. 
calculating on time performance (Terry, [0057]: on-time is 36 hours prior) and reporting to a display the on time performance (Terry, [0087]: displaying on a focus screen that a tray is still on time and needs to be processed in five minutes).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include in a case calculating on time performance and reporting to a display the on time performance, as taught by Terry, because Terry deals with managing hospital resources, such as surgical equipment to improve hospital scheduling.

Regarding claim 15, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
calculating room performance and reporting to a display the room performance (Perry, [0059]: measuring process performance and displaying the performance data on a GUI).

Regarding claim 16, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
calculating individual performance and reporting to a display the individual performance (Perry, [0059]: performance can be on a per employee basis).

Regarding claim 17, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
calculating a time to complete the task and reporting to a display the time to complete the task (Perry, [0049]: calculating expected completion times for different tasks, which can be displayed on a GUI [0068]).

Regarding claim 18, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
wherein the type of staff includes at least one of housekeeping, maintenance personnel, nursing, nursing assistants, anesthesiologist, or surgeon (Perry, [0026]: staff include physicians and nurses).

Regarding claim 19, the combination discloses each of the limitations of claim 11, as discussed above. 
Terry teaches that it is old and well known in the art of healthcare to include predicting based on a neural network whether a turnover will be late (Terry, [0057]: tray is delivered only 20 hours prior to surgery when on-time is 36 hours prior); and providing a notification of the prediction (Terry, [0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include in a case where predicting based on a neural network whether a turnover will be late; and providing a notification of the prediction, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.

Regarding claim 20, Perry discloses: 
A system for managing hospital operating room turnover ([0007]: managing hospital rooms after patient discharge, the system comprising:
a first device configured to be operated by a first individual ([0055]: user devices); a second device configured to be operated by a second individual ([0055]: user devices); and a server including ([0007]: a server): 
a processor ([0007]: a processor); and a memory coupled to the processor and having instructions stored thereon which, when executed by the processor, causes the system to ([0007]: server includes a storage medium):
receive, a request from the first device ([0026]: task requests from a device, such as a computer terminal), the request associated with a task, the request including a type of staff ([0064]: scheduled work assignments can include “the capabilities of the employees and/or the assigned duties and tasks”, which includes both type of staff and the task);
communicate the request associated with the task to the second device ([0028]: task assignments are sent to user device of an individual), 
receive, at the second device, input associated with a first acceptance of the request at a first acceptance time by the second individual ([0028]: task assignments are sent to user device of an individual);
record the first acceptance time in the memory ([0082]: the network server 160 records the type of task, date, time, duration of task, and other details of the task);
communicate, from the server to the second device, a signal that the received first acceptance has been approved ([0079]: network server transmits an indication, indicating the acknowledged status of the task); 
determine if a second acceptance, from a third device configured to be operated by a third individual, of the task was received ([0080]: determine whether the user has indicated that the task is completed, requiring an action by user to update network server, construed as an acceptance, and the acceptance can come from any number of users, including a second or third user) at a time prior to the first acceptance (Fig. 7: step 712 occurs after step 708, meaning the system determines that the second acceptance was after (and not at a time prior) to the first acceptance);
record the task start time in the memory ([0082]: network server records details of task including date, time, duration of task, and/or any other details of the performance of the task); 
determine if the first acceptance or the second acceptance is on time ([0078]: if no indication of acceptance is received after about 5 minutes, network server sends a reminder),
transmit, from the second device, a signal indicating that the task is complete ([0080]: when a user indicates that a task is complete, the system proceeds to step 714); 
automatically lock the electronic lock of the door of the operating room, based on “dry time” ([0082]: recording details of task and updating data stored in a database);
record, at the server, completion of the task based on the signal indicating that the task is complete ([0082]: recording details of task and updating data stored in a database); and
transmit a signal to the first device to indicate availability of the operating room ([0074]: detect bed occupancy by real-time data received from a weight sensor in a bed). 
The method of Perry discloses managing hospital resources, including available rooms (Perry, [0074]). However, Perry does not explicitly recite a start due time, an acceptance due time; determine if the first acceptance is on time based on comparing the acceptance time with the acceptance due time to determine if acceptance time is earlier than or equal to the acceptance due time; in a case where the second acceptance of the task was not received, communicating, from the second device to the server, a signal indicating that the task has started and a task start time; the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time. 
Terry teaches that it is old and well known in the art of healthcare to include a request associated with a task includes a start due time ([0057]: a predetermined established time required to process that tray at the hospital) and an acceptance due time ([0057]: an acceptance due time, such as 36 hours before surgery). 
Perry does not teach, but Terry further teaches: determine if the first acceptance is on time based on comparing the acceptance time with an acceptance due time to determine if acceptance time is earlier than or equal to the acceptance due time ([0057]: compare the identified time to a predetermined established time required to process that tray at the hospital); 
in a case where the second acceptance of the task was not received, communicate, from the second device to the server, a signal indicating that the task has started ([0057]:  an alert indicating that a tray was delivered) and a task start time ([0057]: the alert indicates that the tray was delivered 20 hours before surgery); 
the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time ([0057]: compare the identified time to a predetermined established time required to process that tray at the hospital).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include start due time, an acceptance due time; determining if the first acceptance is on time based on comparing the acceptance time with the acceptance due time to determine if acceptance time is earlier than or equal to the acceptance due time; in a case where the second acceptance of the task was not received, communicating, from the second device to the server, a signal indicating that the task has started and a task start time; the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.
Perry discloses using RFID badges and tracking cleaning information (Perry, [0055]). However, Perry does not explicitly recite, but Grinstead teaches that it is old and well known in automatically unlocking an electronic lock of a door of an operating room, (Grinstead, [0064]: room controller 172 unlocks a door) based on the first acceptance; (Grinstead, [0064]: the processor 237 allows the controller 172 to unlock the door after determining the concentration of H2O2 is safe, which is an acceptance of the safety threshold)
automatically locking the electronic lock of the door of the operating room, (Grinstead, [0063]: a room controller 172, actuates an automated electronic door lock 173 to lock the door 171) based on an end of a “dry time”, (Grinstead, [0072]: the room is safe to reoccupy after a designated time period) wherein the “dry time” includes a predefined period of time where the operating room is cleaned by chemicals; (Grinstead, [0042]: chemicals are used to disinfect for a period of time)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the lock and unlock features, as taught by Grinstead, because these features of Grinstead improve safety and hygiene in a surgical facility by ensuring cleaning has taken place before a room is reoccupied. (Grinstead, 0057 and 0072).

Regarding claim 21, the combination of discloses each of the limitations of claim 20 as discussed above. 
Terry teaches that it is old and well known in the art of healthcare to include in a case where it is determined that the task is not started on time (Terry,[0057]: tray is delivered only 20 hours prior to surgery when on-time is 36 hours prior), communicate a late warning to at least one of the first device and the second device, and recording in the memory that the task is started late (Terry,[0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include in a case where it is determined that the task is not 

Regarding claim 22, the combination of discloses each of the limitations of claim 20 as discussed above. 
Terry teaches that it is old and well known in the art of healthcare to include in a case where it is determined that the task is not accepted on time, communicate to at least the second device a late warning (Terry, para. [0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include in a case wherein if it is determined that the task is not accepted on time, communicate to at least the second device a late warning, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.

Regarding claim 23, the combination discloses each of the limitations of claim 20 as discussed above. 
calculate on time performance (Terry, [0057]: on-time is 36 hours prior) and report to a display the on time performance (Terry, [0087]: displaying on a focus screen that a tray is still on time and needs to be processed in five minutes).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include in a case calculate on time performance and report to a display the on time performance, as taught by Terry, because these features of Terry 

Regarding claim 24, the combination discloses each of the limitations of claim 20 as discussed above, and further discloses:
calculate room performance and reporting to a display the room performance (Perry, [0059]: measuring process performance and displaying the performance data on a GUI).

Regarding claim 25, the combination discloses each of the limitations of claim 20 as discussed above, and further discloses:
calculate individual performance and reporting to a display the individual performance (Perry, [0059]: performance can be on a per employee basis).

Regarding claim 26, the combination discloses each of the limitations of claim 20 as discussed above, and further discloses:
calculate a time to complete the task and reporting to a display the time to complete the task (Perry, [0049]: calculating expected completion times for different tasks, which can be displayed on a GUI [0068]).

Regarding claim 27, the combination of discloses each of the limitations of claim 20 as discussed above, and further discloses:
wherein the type of staff includes at least one of housekeeping, maintenance personnel, nursing, nursing assistants, anesthesiologist, or surgeon (Perry, [0026]: staff include physicians and nurses).

claim 28, the combination of discloses each of the limitations of claim 20 as discussed above. 
Terry teaches that it is old and well known in the art of healthcare to include predict based on a neural network whether a turnover will be late (Terry, [0057]: tray is delivered only 20 hours prior to surgery when on-time is 36 hours prior); and provide a notification of the prediction (Terry, [0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include in a case where predict based on a neural network whether a turnover will be late; and provide a notification of the prediction, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHYAM GOSWAMI whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SHYAM M GOSWAMI
Examiner
Art Unit 3686




	/Victoria P Augustine/                      Supervisory Patent Examiner, Art Unit 3686